DETAILED ACTION
This is the Final Office Action for application number 16/456,996 PACK AND GO BATHTUB LINER, filed on 6/28/2019. Claims 1-16 are pending. 
  This Final Office Action is in response to applicant’s reply dated 1/7/2021.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuravsky et al. (US Pub. 2014/0026314) in view of Smith (US 6,336,231) in view of Taggart (US 5,040,252) in view of Meade (US 2,742,650) in view of Guiste (US 6,085,367) in further view of Bleicher (US 5,465,436). 
Regarding claims 1-6, 8, 10-12 and 16 Zuravsky shows a reusable travel bathtub liner (abstract) comprising: a bottom portion (near 30) for covering a bottom surface of a bathtub; at least one side portion (40) for covering side surfaces of the bathtub. Zuravsky shows wherein the bottom portion and the at least one side portion form a volume within and separate from the bathtub (silicone material, that covers the 
Zuravsky shows the bathtub liner device with an overflow opening as detailed above but fails to show the device water tight volume within and separate from the bathtub, such that water does not contact surfaces of the bathtub and a drain opening in the bottom portion, the drain selectively movable between from an open position enabling water flow from within the liner to a drain of the bathtub and a closed position preventing water flow from within the liner.  However, Smith shows a drain opening (110; Fig. 4; CLMS 2, 3 and 11) in the bottom portion, the drain selectively movable between from an open position enabling water flow from within the liner to a drain of the bathtub and a closed position preventing water flow from within the liner. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zuravsky to include a drain opening and closing mechanism for preventing water from flowing from the liner as shown by Smith.  The device in combination with the drain would be watertight.
Zuravsky shows a folded configuration for storing and transporting the reusable liner (¶ [0024]), wherein the folded configuration includes overlapping portions of the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zuravsky to include a compact folded configuration and a clasp for securing the liner in a folded configuration during storage and transport as shown by Taggart.
It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zuravsky such that the device can be folded numerous times, so that it has an area of less than either the bottom or the side portions, for the purpose of providing a compact device for transport and storage as shown by Meade.  While Zuravsky as combined may not show the exact configuration of folding it would have been obvious to try folding the device at the seams 
Zuravsky as combined fails to show the bottom panel and the side panels are anti-microbial.  However, Guiste shows a bathtub liner device that is anti-microbial (note, col. 2, lines 1-2).   The advantages of anti-microbial material that inhibits the growth of pathogens and mold is well-known in the art.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zuravsky as combined to include anti-microbial material for the purpose of inhibiting the growth of pathogens and molds as shown by Guiste.
Zuravsky fails to show the drain and overflow openings configured to adhere temporarily to a surface of the bathtub around the drain and/or overflow opening to prevent water from leaking through the opening and between the liner and a surface of the bathtub.   However, Bleicher shows using an adhesive around the drain hole for removably securing the liner to the tank around the hole (abstract). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zuravsky to include an adhesive around both the drain and the overflow openings for removably sealing the liner to the tub for the purpose of preventing fluids from contacting the bathtub as suggested by Bleicher. 
Regarding claim 9 Zuravsky shows wherein the liner comprises a material including an antiskid coating (silicone is antiskid due to its stick and flexible nature) on a 
Regarding claim 13 and 14 Zuravsky as combined above shows the clasp is snap and fails to show the clasp is a hook and loop fastener or a button.  However, Taggart suggests using hook and loop as a fastener and the Office takes Official Notice that buttons are well known fasteners and interchangeable with a snap.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zuravsky to include a hook and loop or button for the fastener as they are readily available and well-known fasteners as shown by Taggart.
Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuravsky et al. (US Pub. 2014/0026314) in view of Smith (US 6,336,231) in view of Taggart (US 5,040,252) in view of Meade (US 2,742,650) in view of Guiste (US 6,085,367) in further view of Bleicher (US 5,465,436) in further in view of David et al. (US 6,463,598).
Regarding claims 7 and 15 Zuravsky shows fasteners for fastening the device to the bathtub and fails to show wherein the plurality of fasteners comprise a loop attached to the liner and securable to an attachment member secured to one of a bathtub and a surface surrounding the bathtub and wherein the attachment member comprises a suction device.  However, David shows a suction cup and hook device (Fig. 29) for attaching a device to a bathtub and Bowers shows a device with a loop attached to it (Fig. 1).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zuravsky to . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-24 of U.S. Patent No. 10,376,105 in view of Bleicher (US 5,465,436).  Claims 1-16 of the instant application includes all of the limitations of U.S. Patent No. 10,376,105 but fails to include the drain and overflow openings configured to adhere temporarily to a surface of the bathtub around the drain and/or overflow opening to prevent water from leaking through the opening and between the liner and a surface of the bathtub.   However, Bleicher shows using an adhesive around the drain hole for removably securing the liner to the tank around the hole (abstract). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of U.S. Patent No. 10,376,105 to include claiming adhesive around both the drain and the overflow openings for removably sealing the liner to the tub for the purpose of preventing fluids from contacting the bathtub as suggested by Bleicher.
Response to Arguments
Applicant's arguments filed 1/7/2021 have been fully considered but they are not persuasive. Applicant argues that the uncovered drain shown by Zuravsky does not teach a water tight volume.  However, the rejection as repeated above relies on the open and closeable drain opening of Smith in combination to show the device having a water tight volume. 
Applicant argues that Taggart does not show a folding configuration but then states that the Taggart device is folded in half.  Folding a device in half is a folding configuration and half of the area of the device would be less than the area of the bottom and at least one side portion as the bottom and one side portion make up approximately two thirds of the area of the device.  
Applicant argues that Zurovsky is not properly modified in view of Meade.  The Office respectfully disagrees.  The heat seals shown by Meade are essentially ‘seams’ and therefore suggest using seams as an easy place to fold the device.   
In response to applicant's argument that Meade is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the art is in the same class and field of search and is pertinent to the problem of folding a device.
Applicant argues with regard to the Double Patenting rejection, that a Terminal Disclaimer has been filed.  However, according to Office records there has not been a Terminal Disclaimer filed in this case. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163.  The examiner can normally be reached on Monday thru Thursday, 9:30 AM to 6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        3/15/2021